Tavxor, Chief-Justice,
delivered the opinion of the Court:
The word fine might well be left out, if it obscured or confounded the sense of the scire fiadas ; and it would then *11read “ eight hundred pounds on a forfeited recognizance.” But if the word be retained, it is not possible for the defendant to misapprehend the purport of the scire faáas, because the meaning intended to be affixed to the woi>d, is explained by what follows. When the state exhibits the record shewing that the defendants recognizance was forfeited, the fact affirmed in the sáre faáas is substantially proved, and the plea of mil iiel record, negatived — Let judgment be entered for the State.